DETAILED ACTION
This Office Action is in response to the application filed on April 7, 2022. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 15 of U.S. Patent No. 11,330,290 (the ‘290 patent) and claims 2 and 14 of U.S. Patent Application No. 17/715,779 (the ‘779 application). Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that claims 3 and 15 of the ‘290 patent, claims 2 and 14 of the ‘770 application, and claims 1, 11, and 16 of the instant invention cover substantially the same subject matter.
The table below shows claim 1, a sample of how each of these claims is rendered unpatentable by claims such as claim 3 of the ‘290 patent:
Instant Application 17/715,818
U.S. Patent No. 11,330,290
1. (Original) A video decoding method comprising the steps of: 
1. A video decoding method comprising:
1. Limitation 1: generating a merge candidate list for a current block; 
1. Limitation 1: generating a merge candidate list for the current block;
1. Limitation 2: determining a merge candidate for the current block among merge candidates included in the merge candidate list;  
1. Limitation 2: determining a merge candidate for the current block among merge candidates included in the merge candidate list;  
1. Limitation 3: deriving an offset vector for the current block; and
1. Limitation 3: deriving an offset vector for the current block,
1. Limitation 4: deriving a motion vector for the current block by adding the offset vector to a motion vector of the merge candidate.
1. Limitation 6: deriving a motion vector for the current block by adding the offset vector to a motion vector of the merge candidate;
1. Limitation 5: wherein a magnitude of the offset vector is determined based on first index information specifying one among motion magnitude candidates, and
1. Limitation 4: wherein a magnitude of the offset vector is determined based on first index information specifying one among motion magnitude candidates,
1. Limitation 6: wherein at least one among a maximum numerical value and a minimum numerical value of the motion magnitude candidates is set differently according to a numerical value of a flag indicating a numerical range of the motion magnitude candidates.
3. The method according to claim 1, wherein at least one among a maximum numerical value and a minimum numerical value of the motion magnitude candidates is set differently according to a numerical value of a flag indicating a numerical range of the motion magnitude candidates.


The table below shows claim 1, a sample of how each of these claims is rendered unpatentable by claims such as claim 2 of the ‘779 patent:
Instant Application 17/715,818
U.S. Patent Application No. 17/715,779
1. (Original) A video decoding method comprising the steps of: 
1. A video decoding method comprising:
1. Limitation 1: generating a merge candidate list for a current block; 
1. Limitation 1: generating a merge candidate list for the current block;
1. Limitation 2: determining a merge candidate for the current block among merge candidates included in the merge candidate list;  
1. Limitation 2: determining a merge candidate for the current block among merge candidates included in the merge candidate list;  
1. Limitation 3: deriving an offset vector for the current block; and
1. Limitation 3: determining an offset vector for the current block…,
1. Limitation 4: deriving a motion vector for the current block by adding the offset vector to a motion vector of the merge candidate.
1. Limitation 4: deriving a motion vector for the current block by adding the offset vector to a motion vector of the merge candidate;
1. Limitation 5: wherein a magnitude of the offset vector is determined based on first index information specifying one among motion magnitude candidates, and
1. Limitation 3: … wherein the first index information specifies one among motion magnitude candidates and… a magnitude of the offset vector is obtained by applying … the motion magnitude candidate specified by first index information,
1. Limitation 6: wherein at least one among a maximum numerical value and a minimum numerical value of the motion magnitude candidates is set differently according to a numerical value of a flag indicating a numerical range of the motion magnitude candidates.
2. The method according to claim 1, wherein at least one among a maximum numerical value and a minimum numerical value of the motion magnitude candidates is set differently according to a numerical value of a flag indicating a numerical range of the motion magnitude candidates.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0112733 (“Li”), which corresponds to a provisional application filed October 4, 2018 in view of U.S. Patent Publication No. 2020/0267408 (“Lee”) and further in view of U.S. Patent Publication No. 2020/0099947 (“Li 2”), which corresponds to a provisional filed September 21, 2018.
With respect to claim 1, Li discloses the invention substantially as claimed, including 
A video decoding method (see Abstract, Figs. 4 and 7, items 430 and 710, showing a video decoder for executing a video decoding method) comprising the steps of:
generating a merge candidate list for a current block (see Fig. 8, items A0-B2, ¶¶95, 97-98, describing the generation of a merge candidate list for a current block), 
determining a merge candidate for the current block … (see citations above and ¶¶102-104, 128, describing the determination of a base candidate block/starting point associated with a motion vector for the current block); 
deriving an offset vector for the current block (see ¶¶102-104, 131-132, describing the derivation of an offset, including magnitude and direction, i.e., a vector, for a current block); and
deriving a motion vector for the current block by adding the offset vector to a motion vector of the merge candidate (see ¶103, describing that the final MV predictor, i.e., motion vector for the current block, is the starting point MV + the offset MV, i.e., is derived by adding the offset vector to a motion vector of the merge candidate)., 
wherein a magnitude of the offset vector is determined based on first index information specifying one among motion magnitude candidates (see citations above and Li ¶¶102, 134, 140, describing the determining of a magnitude of the offset, which as detailed above is an offset vector, based on a signaled index that specifies one offset magnitude from a number of offset magnitude candidates), and 
wherein at least one among a maximum numerical value and a minimum numerical value of the motion magnitude candidates is set differently according to … a numerical range of the motion magnitude candidates (see citations and arguments with respect to element above and Li ¶¶135-138, Tables 3-5, describing setting a maximum and minimums of distance/magnitude candidates differently (compare Tables 3-5 of with sizes/number of candidates of 4, 5, and 8, respectively, and showing that their minimums and maximums are set differently based on the number/size), i.e., according to a numerical range of the motion magnitude candidates).
Li does not explicitly state that the selected motion vector is chosen from the motion vector candidate list, i.e., determining a merge candidate for the current block among merge candidates included in the merge candidate list. However, this was the well-known purpose for such a list. 
For example, in the same field of endeavor, Lee discloses: 
determining a merge candidate for the current block among merge candidates included in the merge candidate list (see Fig. , ¶¶79-81, 83-85, 158-159, 192-194, 240-241, describing that the known purpose of a merge candidate list is for the determination of a merge candidate from the multiple candidates in the list).
At the time of filing, one of ordinary skill would have been familiar with candidate lists, and specifically merge candidate lists, and have understood that, as evidenced by Lee, the purpose of such lists is for the determination of a candidate block/merge candidate block for a current block among the blocks in the list (see citations above). Accordingly, to such a person, including a determination of the merge candidate (corresponding to the initial MV) from among the merge candidates in the merge candidate list, as taught by Lee, in the coding system of Li would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include determination of the merge candidate (corresponding to the initial MV) from among the merge candidates in the merge candidate list, as taught by Lee, in the coding system of Li.
Li/Lee does not explicitly disclose that the numerical range/size/number of candidates is indicated in a flag, i.e., a numerical value of a flag indicating a numerical range of the motion magnitude candidates.
However, in the same field of endeavor, Li 2 discloses that it was known for the number/list size of magnitude/distance offset candidates to be indicated in a flag (see ¶127, describing that the size may be signaled via syntax – one of ordinary skill in the art at the time of filing would have understood such syntax signaling to occur according to one of a small/finite number of predictable solutions – e.g., by flag).
At the time of filing, one of ordinary skill would have been familiar with the way in which a number of candidates is communicated (see, e.g., Li ¶129, describing sending a number of merge candidates) and have understood that, as evidenced by Li 2, that it was known to communicate the offset distance table size from the encoder to decoder using signaled syntax, e.g., flag. Accordingly, to one of ordinary skill in the art at the time of filing, using such a signaled syntax to indicate a distance offset table size would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include using such a signaled syntax to indicate a distance offset table size in the coding system of Li/Lee as taught by Li 2.
With respect to claim 2, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 1. Li/Lee/Li 2 additionally discloses: 
wherein the flag is signalled at a picture level (see citations and arguments with respect to claim 1 above and Li ¶129, describing that it was known to send a number of candidates in a PPS, i.e., at a picture level). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 1. Li/Lee/Li 2 additionally discloses: 
wherein at least one among a maximum numerical value and a minimum numerical value of the motion magnitude candidates is set differently according to motion vector precision for the current block (see citations and arguments with respect to claim 1 above and Li ¶¶132, 134-138, Tables 3-5, showing and describing that the maximum numerical values of the motion magnitude candidates are set differently (e.g., 4 in Table 3, 8 in Table 4, and 32 in Table 5) according to the mv pixel precision of the current block). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 5, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 1. Li/Lee/Li 2 additionally discloses: 
wherein a direction of the offset vector is determined based on second index information specifying one among vector direction candidates (see citations and arguments with respect to claim 1 above and Li ¶¶132-133, Tables 1-2, showing and describing that a direction of the offset vector may be signaled via second index information specifying one of multiple direction candidates). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 5.
With respect to claim 6, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of dependent claim 3. Li/Lee/Li 2 additionally discloses: 
wherein a range of motion vector offset size candidate is set differently based on the motion vector precision (see citations and arguments with respect to claim 1 above and Li ¶¶134-138, Tables 3-5, showing and describing that the range of offset size (distance/magnitude) candidates are set differently based on motion vector precision, e.g., Table 3 has range 0-3 which corresponds to precision of 1/2 – 4 pel, whereas table 5 has range 0-7 which corresponds to precision of ¼ - 32 pel). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of dependent claim 3. Li/Lee/Li 2 additionally discloses: 
wherein the motion vector precision for the current block is a fractional-pel, wherein a numerical value of index information is set to 1,2,4,8,or 16 (see citations and arguments with respect to claim 1 above and Li ¶¶134-138, Tables 3-5, showing and describing fractional pel motion vector precision (e.g., ¼ and ½) and that the numerical value associated with the indexes may also be 1, 2, 4, 8, or 16 pel). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of dependent claim 7. Li/Lee/Li 2 additionally discloses: 
wherein the fractional-pel includes quarter-pel (see citations and arguments with respect to claim 1 above and Li ¶137, Table 5, showing and describing quarter pel precision). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of dependent claim 5. Li/Lee/Li 2 additionally discloses: 
wherein the motion vector precision for the current block is an integer-pel, wherein a numerical value of index information is set to 4, 8, 16, 32, or 64 (see citations and arguments with respect to claim 1 above and Li ¶¶134-138, Tables 3-5, showing and describing integer pel motion vector precision (e.g., 1 pel) and that the numerical value associated with the indexes may also be 4, 8, 16, or 32 pel). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of dependent claim 3. Li/Lee/Li 2 additionally discloses: 
wherein information for determining the motion vector precision is signaled at a picture level of a bitstream (see citations and arguments with respect to claim 4 above, describing that the flag indicating a numerical value of motion magnitude candidates may be sent at picture level and citations and arguments with respect to claim 5 above, describing that this range is associated with precision, i.e., is information for determining the motion vector precision).
The reasons for combining the cited prior art with respect to claim 1 also applies to claim 10.
With respect to claim 11, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 1. Li/Lee/Li 2 additionally discloses: 
A video encoding method (see Abstract, Figs. 5-6, items 520 and 603, describing an encoding method) comprising the steps of:
generating a merge candidate list for a current block (see citations and arguments with respect to claim 1 above and Abstract, ¶94, describing that the system’s coding method is employed by both an encoder and decoder and that the coding method includes the merge mode/UMVE mode elements detailed with respect to claim 1 above);
selecting a merge candidate for the current block among merge candidates included in the merge candidate list (see citations and arguments with respect to claim 1 above and Abstract, ¶94, describing that the system’s coding method is employed by both an encoder and decoder and that the coding method includes the merge mode/UMVE mode elements detailed with respect to claim 1 above); 
deriving an offset vector for the current block (see citations and arguments with respect to claim 1 above and Abstract, ¶94, describing that the system’s coding method is employed by both an encoder and decoder and that the coding method includes the merge mode/UMVE mode elements detailed with respect to claim 1 above); 
encoding first index information for specifying a motion magnitude candidate indicating a magnitude of the offset vector among a plurality  of motion magnitude candidates (see citations and arguments with respect to claim 1 above and Abstract, ¶94, describing that the system’s coding method is employed by both an encoder and decoder and that the coding method includes the merge mode/UMVE mode elements detailed with respect to claim 1 above);
encoding a flag indicating a numerical range of the motion magnitude candidates, wherein at least one among a maximum numerical value and a minimum numerical value of the motion magnitude candidates is set differently according to a numerical range of the flag (see citations and arguments with respect to claim 1 above and Abstract, ¶94, describing that the system’s coding method is employed by both an encoder and decoder and that the coding method includes the merge mode/UMVE mode elements detailed with respect to claim 1 above); and
deriving a motion vector for the current block by adding the offset vector to a motion vector of the merge candidate (see citations and arguments with respect to claim 1 above and Abstract, ¶94, describing that the system’s coding method is employed by both an encoder and decoder and that the coding method includes the merge mode/UMVE mode elements detailed with respect to claim 1 above).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 12, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 11. Li/Lee/Li 2 additionally discloses: 
wherein the flag is encoded at a picture level (see citations and arguments with respect to claims 11 and 2 above and Abstract, ¶94, describing that the system’s coding method is employed by both an encoder and decoder and that the coding method includes the merge mode/UMVE mode elements detailed with respect to claim 4 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 13, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 11. Li/Lee/Li 2 additionally discloses: 
wherein at least one among a maximum numerical value and a minimum numerical value of the motion magnitude candidates is set differently according to motion vector precision for the current block (see citations and arguments with respect to claims 11 and 3 above and Abstract, ¶94, describing that the system’s coding method is employed by both an encoder and decoder and that the coding method includes the merge mode/UMVE mode elements detailed with respect to claim 5 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 15, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 11. Li/Lee/Li 2 additionally discloses: 
further comprising the step of encoding second index information for specifying a vector direction candidate  indicating a direction of the offset vector among a plurality of vector direction candidates (see citations and arguments with respect to claims 11 and 5 above and Abstract, ¶94, describing that the system’s coding method is employed by both an encoder and decoder and that the coding method includes the merge mode/UMVE mode elements detailed with respect to claim 5 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 16, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 1. Li/Lee/Li 2 additionally discloses: 
A video decoding device comprising:
a memory module storing instructions (see ¶¶40, 92, 173, 186, describing that this decoder may be embodied by software stored in computer-readable media/memory, and executed by a processor);
a processing unit (see citations with respect to element above) configured to, upon executing the instructions: 
generate a merge candidate list for a current block (see citations and arguments with respect to elements above and corresponding element of claim 1), 
determine a merge candidate for the current block among merge candidates included in the merge candidate list (see citations and arguments with respect to elements above and corresponding element of claim 1); 
derive an offset vector for the current block (see citations and arguments with respect to elements above and corresponding element of claim 1); and
derive a motion vector for the current block by adding the offset vector to a motion vector of the merge candidate (see citations and arguments with respect to elements above and corresponding element of claim 1), 
wherein a magnitude of the offset vector is determined based on first index information specifying one among motion magnitude candidates (see citations and arguments with respect to claim 1 above), and 
wherein at least one among a maximum numerical value and a minimum numerical value of the motion magnitude candidates is set differently according to a numerical value of a flag indicating a numerical range of the motion magnitude candidates (see citations and arguments with respect to claim 1 above)
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 16.
With respect to claim 17, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 16. Li/Lee/Li 2 additionally discloses: 
wherein the flag is signalled at a picture level (see citations and arguments with respect to claims 16 and 2 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 17.
With respect to claim 18, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 16. Li/Lee/Li 2 additionally discloses: 
wherein at least one among a maximum numerical value and a minimum numerical value of the motion magnitude candidates is set differently according to motion vector precision for the current block (see citations and arguments with respect to claims 16 and 3 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 18.
With respect to claim 20, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 16. Li/Lee/Li 2 additionally discloses: 
wherein a direction of the offset vector is determined based on second index information specifying one among vector direction candidates (see citations and arguments with respect to claims 16 and 5 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 20.
Claim Rejections - 35 USC § 103
Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee and Li 2 and further in view of U.S. Patent Publication No. 2020/0112727 (“Xu”), which corresponds to a provisional application filed October 5, 2018.
With respect to claim 6, Li discloses the invention substantially as claimed. As detailed above, Li in view of Lee and Li 2 discloses each and every element of independent claim 1. Li/Lee/Li 2 also discloses: 
wherein the magnitude of the offset vector is obtained … by the motion magnitude candidate specified by the first index information (see Li ¶134, Tables 3-5, showing and describing that the distance is signaled to indicate the magnitude of the offset vector and that the distance is obtained using the candidates specified by the first index information). 
Li/Lee/Li 2 does not explicitly disclose that the magnitude is obtained by applying a shift operation to the distance.
However, in the same field of endeavor, Xu discloses that it was known for magnitude to be obtained by shifting the size/distance indicated along the x and y direction, i.e., the magnitude is obtained by applying a shift operation to the distance value: 
wherein the magnitude of the offset vector is obtained by applying a shift operation to a value indicated by the motion magnitude candidate … (see ¶¶101, 102, 104, 105, 118, 132-133, describing that the distance indicates a magnitude obtained by shifting a shift size/distance along the x and y axis, i.e., wherein the magnitude of the offset vector is obtained by applying a shift operation to a value indicated by the motion magnitude candidate).
As detailed above, Li discloses that magnitude of the offset vector is obtained by distance and that index information specifies such distances (see ¶134, Tables 3-5). Li does not explicitly state, however, how the magnitude is related to such a distance. At the time of filing, one of ordinary skill would have been familiar with the ways in which indexed distance information may provide information about the magnitude of an offset vector and have understood that, as evidenced by Xu, one known way to obtain the magnitude is to apply a shift operation to the distance. Accordingly, to one of ordinary skill in the art at the time of filing, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include obtaining motion vector offset magnitude by applying a shift operation to the indexed distance in the coding system of Li/Lee/Li 2 as taught by Xu.
With respect to claim 14, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 11, and Li in view of Lee, Li 2, and Xu discloses each and every element of dependent claim 4 above. Li/Lee/Li 2/Xu additionally discloses: 
wherein the motion magnitude candidate has a value derived by applying a shift operation to the magnitude of the offset vector (see citations and arguments with respect to claims 11 and 4 above and Abstract, ¶94, describing that the system’s coding method is employed by both an encoder and decoder and that the coding method includes the merge mode/UMVE mode elements detailed with respect to claim 4 above). 
The reasons for combining the cited prior art with respect to claims 1 and 4 also apply to claim 14.
With respect to claim 19, Li discloses the invention substantially as claimed. As described above Li in view of Lee and Li 2 discloses all the elements of independent claim 16. Li/Lee/Li 2 additionally discloses: 
wherein the motion magnitude candidate has a value derived by applying a shift operation to the magnitude of the offset vector (see citations and arguments with respect to claims 11 and 4 above). 
The reasons for combining the cited prior art with respect to claims 1 and 4 also apply to claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481